Loan No: 1006419

 

 

 

Exhibit 10.3

CREDIT AGREEMENT

Dated as of December 20, 2011

by and among

PS BUSINESS PARKS, L.P.,

a California limited partnership,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 11.6,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

Definitions

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

General; References to Pacific Time

     8   

ARTICLE II

 

Credit Facility

     9   

Section 2.1

 

Loan

     9   

Section 2.2

 

Rates and Payment of Interest on Loan

     9   

Section 2.3

 

Borrower Information Used to Determine Applicable Interest Rates

     12   

Section 2.4

 

Automatic Debit

     12   

Section 2.5

 

Repayment of Loan

     13   

Section 2.6

 

Prepayments

     13   

Section 2.7

 

Notes

     13   

Section 2.8

 

Funds Transfer Disbursements

     13   

ARTICLE III

 

Payments, Fees and Other General Provisions

     14   

Section 3.1

 

Payments by Borrower

     14   

Section 3.2

 

Presumptions Regarding Payments by Borrower

     15   

Section 3.3

 

Pro Rata Treatment

     15   

Section 3.4

 

Sharing of Payments, Etc

     15   

Section 3.5

 

Several Obligations

     15   

Section 3.6

 

Fees

     15   

Section 3.7

 

Computations

     16   

Section 3.8

 

Usury

     16   

Section 3.9

 

Statements of Account

     16   

Section 3.10

 

Defaulting Lenders

     16   

Section 3.11

 

Taxes; Foreign Lenders

     17   

ARTICLE IV

 

INTENTIONALLY OMITTED

     18   

ARTICLE V

 

Yield Protection, Etc

     18   

Section 5.1

 

Additional Costs; Capital Adequacy

     18   

Section 5.2

 

Illegality

     20   

Section 5.3

 

Treatment of Affected Loans

     20   

Section 5.4

 

Affected Lenders

     20   

Section 5.5

 

Change of Lending Office

     20   

ARTICLE VI

 

Conditions Precedent

     21   

Section 6.1

 

Initial Conditions Precedent

     21   

ARTICLE VII

 

Representations and Warranties

     22   

Section 7.1

 

Representations and Warranties

     22   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.2

 

OFAC

     23   

ARTICLE VIII

 

Covenants

     23   

Section 8.1

 

Affirmative and Negative Covenants

     23   

Section 8.2

 

USA Patriot Act Notice; Compliance

     24   

ARTICLE IX

 

Default

     24   

Section 9.1

 

Events of Default

     24   

Section 9.2

 

Remedies Upon Event of Default

     25   

Section 9.3

 

Marshaling; Payments Set Aside

     25   

Section 9.4

 

Allocation of Proceeds

     26   

Section 9.5

 

Rescission of Acceleration by Requisite Lenders

     26   

Section 9.6

 

Performance by Administrative Agent

     26   

Section 9.7

 

Rights Cumulative

     27   

ARTICLE X

 

The Administrative Agent

     27   

Section 10.1

 

Appointment and Authorization

     27   

Section 10.2

 

Wells Fargo as Lender

     28   

Section 10.3

 

Approvals of Lenders

     28   

Section 10.4

 

Notice of Events of Default

     28   

Section 10.5

 

Administrative Agent’s Reliance

     28   

Section 10.6

 

Indemnification of Administrative Agent

     29   

Section 10.7

 

Lender Credit Decision, Etc

     30   

Section 10.8

 

Successor Administrative Agent

     30   

ARTICLE XI

 

Miscellaneous

     31   

Section 11.1

 

Notices

     31   

Section 11.2

 

Expenses

     32   

Section 11.3

 

Stamp, Intangible and Recording Taxes

     32   

Section 11.4

 

Setoff

     32   

Section 11.5

 

Litigation; Jurisdiction; Other Matters; Waivers

     33   

Section 11.6

 

Successors and Assigns

     33   

Section 11.7

 

Amendments and Waivers

     36   

Section 11.8

 

Nonliability of Administrative Agent and Lenders

     38   

Section 11.9

 

Confidentiality

     38   

Section 11.10

 

Indemnification

     38   

Section 11.11

 

Termination; Survival

     40   

Section 11.12

 

Electronic Delivery of Certain Information

     40   

Section 11.13

 

Severability of Provisions

     41   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 11.14

 

GOVERNING LAW

     41   

Section 11.15

 

Counterparts

     41   

Section 11.16

 

Obligations with Respect to Loan Parties

     41   

Section 11.17

 

Independence of Covenants

     41   

Section 11.18

 

Limitation of Liability

     41   

Section 11.19

 

Entire Agreement

     42   

Section 11.20

 

Construction

     42   

Section 11.21

 

Headings

     42   

Section 11.22

 

Revolving Credit Agreement

     42    SCHEDULE I  

Commitments

   SCHEDULE 1.1(C)  

Unencumbered Assets

   SCHEDULE 4.15.1  

Environmental Disclosures

   SCHEDULE 4.15.2  

Environmental Disclosures

   EXHIBIT A  

Form of Assignment and Assumption Agreement

   EXHIBIT B  

Fixed Rate Notice

   EXHIBIT C  

Form of Transfer Authorizer Designation Form

   EXHIBIT D  

Form of Compliance Certificate

   EXHIBIT E  

Form of Note

   EXHIBIT F  

Form of Guaranty

  

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of December 20,
2011, by and among PS BUSINESS PARKS, L.P., a California limited partnership
(the “Borrower”), each of the financial institutions initially a signatory
hereto together with their successors and assignees under Section 11.6. (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make a loan to the Borrower in the original principal amount of
$250,000,000 for the purpose of, among other things, funding a portion of the
cost to acquire a portfolio of 26 warehouse, light industrial and flex/office
properties located in Northern California.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I DEFINITIONS

Section 1.1 Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings given to them in the Revolving Credit Agreement.

(b) In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:

“Additional Costs” has the meaning given that term in Section 5.1(b).

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 10.8.

“Administrative Fee” shall be Two Hundred Fifty Dollars ($250) for each Fixed
Rate Period and fixed rate option.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.4.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.



--------------------------------------------------------------------------------

“Applicable LIBO Rate” is the rate of interest, rounded upward to the nearest
whole multiple of one-hundredth of one percent (.01%), equal to the sum of:
(a) Applicable Margin plus (b) LIBOR.

“Applicable Margin” means, with respect to the Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the table set forth below. Any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin. Promptly
after learning of a change in the Borrower’s Credit Rating, Agent shall give
notice of such change to the Lenders and include in such notice the new
Applicable Margin and the effective date of such change. In the event that more
than one (1) different Credit Rating has been assigned, then (i) for so long as
Wells Fargo Bank, National Association, is the sole Lender hereunder (i.e., for
so long as the Loan is not syndicated), the higher of the Credit Ratings will
prevail, or (ii) otherwise, the lower of the Credit Ratings will prevail.

 

Level    Borrower’s Credit Rating    Applicable
Margin  

I

   A-/A3 or better      1.150 % 

II

   BBB+/Baa1      1.200 % 

III

   BBB/Baa2      1.450 % 

IV

   BBB-/Baa3      1.800 % 

V

   Lower than BBB-/Baa3      2.250 % 

“Approved Fund” means any Fund that is administered or managed by (a) a
then-existing Lender, (b) an Affiliate of a then-existing Lender, or (c) an
entity or an Affiliate of any entity that administers or manages a then-existing
Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means the LIBOR Market Index Rate plus the Applicable Margin;
provided, that if for any reason the LIBOR Market Index Rate is unavailable,
Base Rate shall mean the per annum rate of interest equal to the Federal Funds
Rate plus the Applicable Margin plus one and one-half of one percent (1.50%).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Account” means the Borrower’s Wells Fargo Bank account number
4828-665364, or such other account as the Borrower may hereafter designate by
notice to the Administrative Agent.

“Borrower Information” has the meaning given that term in Section 2.3.

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if relating to a LIBOR
transaction, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Commitment” means, as to each Lender, such Lender’s obligation to make advances
hereunder on the Effective Date pursuant to Section 2.1, in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I.

 

- 2 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Debt of a Person.

“Default” means any of the events specified in Section 9.1, whether or not there
has been satisfied any requirement for the giving of notice, the lapse of time,
or both.

“Defaulting Lender” means any Lender which, at any time, shall: (i) fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of five (5) Business Days after notice from
Administrative Agent, (ii) notify Borrower, Administrative Agent, or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, and/or (iii) (A) become
or be insolvent or have a parent company that has become or is insolvent, and/or
(B) become the subject of a bankruptcy or insolvency proceeding, or have had a
receiver, conservator, trustee, or custodian appointed for it, or have taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or have a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States of America or from the enforcement of judgments or
writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (i) through (iii) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower and any such Defaulting Lender.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 

- 3 -



--------------------------------------------------------------------------------

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.

“Effective Rate” has the meaning given to such term in Section 2.2(e).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Event of Default” means any of the events specified in Section 9.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of December 20, 2011, by and
between the Borrower and the Administrative Agent.

“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.

“Fixed Rate” is the Applicable LIBO Rate as accepted by Borrower as an Effective
Rate for a particular Fixed Rate Period and Fixed Rate Portion.

“Fixed Rate Commencement Date” means the date upon which the Fixed Rate Period
commences.

“Fixed Rate Notice” is a written notice in the form shown on Exhibit B hereto
which requests a Fixed Rate for a particular Fixed Rate Period and Fixed Rate
Portion and acknowledges the Administrative Fee.

 

- 4 -



--------------------------------------------------------------------------------

“Fixed Rate Period” is the period or periods of (a) one, three or six months; or
(b) any other shorter period which ends at the Maturity Date, which periods are
selected by Borrower and confirmed in a Fixed Rate Notice; provided that no
Fixed Rate Period shall extend beyond the Maturity Date.

“Fixed Rate Portion” is the portion or portions of the principal balance of the
Loan which Borrower selects to have subject to a Fixed Rate, each of which is an
amount: (a) equal to all or a portion of the unpaid principal balance of the
Loan not subject to a Fixed Rate; and (b) is not less than Two Hundred Thousand
Dollars ($200,000) and is an even multiple of One Hundred Thousand Dollars
($100,000). In the event Borrower is subject to a principal amortization
schedule under the terms and conditions of the Loan Documents, the Fixed Rate
Portion(s) from time to time in effect shall in no event exceed, in the
aggregate, the maximum outstanding principal balance which will be permissible
on the last day of the Fixed Rate Period selected.

“Fixed Rate Price Adjustment” shall have the meaning given to such term in
Section 2.2(h).

“Fixed Rate Taxes” are, collectively, all withholdings, interest equalization
taxes, stamp taxes or other taxes (except income and franchise taxes) imposed by
any domestic or foreign Governmental Authority and related in any manner to a
Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority, the Securities and Exchange Commission
or any stock exchange on which securities of Borrower are listed) or any
arbitrator with authority to bind a party at law.

“Guarantor” means PS Business Parks, Inc., a California corporation.

“Guaranty” means the Repayment Guaranty (in the form attached hereto as Exhibit
F), dated the date hereof, executed by Guarantor in favor of the Administrative
Agent, for the benefit of the Lenders.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

- 5 -



--------------------------------------------------------------------------------

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that except as otherwise expressly provided herein, such term
shall exclude any Lender (or its Affiliates) in its capacity as a Specified
Derivatives Provider.

“Lending Office” means, for each Lender, the office of such Lender specified in
such Lender’s Administrative Questionnaire or in the applicable Assignment and
Assumption, or such other office of such Lender as such Lender may notify the
Administrative Agent in writing from time to time.

“LIBOR” means, for the rate of interest, rounded up to the nearest whole
multiple of one-hundredth of one percent (0.01%), obtained by dividing (i) the
rate of interest, rounded upward to the nearest whole multiple of one-hundredth
of one percent (0.01%), referred to as the BBA (British Bankers’ Association)
LIBOR rate as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rate for deposits in
Dollars at approximately 9:00 a.m. Pacific time, two (2) Business Days prior to
the date of commencement of such Fixed Rate Period for purposes of calculating
effective rates of interest for loans or obligations making reference thereto,
for an amount approximately equal to the applicable Fixed Rate Portion and for a
period of time approximately equal to such Fixed Rate Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on Fixed Rate Portions is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). Any change in such maximum rate
shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a Fixed Rate Portion of the relevant size having a one-month
Fixed Rate Period determined at approximately 9:00 a.m. Pacific time for such
day (or if such day is not a Business Day, the immediately preceding Business
Day). The LIBOR Market Index Rate shall be determined on a daily basis.

“Loan” means the aggregate principal amount of $250,000,000, which the Lenders
have agreed to lend to the Borrower and the Borrower has agreed to borrower from
the Lenders hereunder.

“Loan Documents” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Administrative Agent under any of the Loan Documents or (e) the
timely payment of the principal of or interest on the Loan or other amounts
payable in connection therewith.

“Maturity Date” means December 31, 2014.

“Maximum Outstanding Amount” means, on any date, the lesser of (i) an amount
equal to (a) the Unencumbered Asset Value as of the end of the most recently
concluded Fiscal Quarter for which the Borrower is, as of such date of
determination, required to have reported to Lenders pursuant to Section 5.1.5 of
the Revolving Credit Agreement (as incorporated by Article VIII hereof),
multiplied by (b) .50 minus (c) any amounts outstanding under the Revolving
Credit Agreement, and (ii) $250,000,000.

 

- 6 -



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means the Unsecured Promissory Note (in the form attached hereto as
Exhibit E), dated the date hereof, executed by the Borrower for the benefit of
Wells Fargo, in the principal amount of the Loan, as the same may be amended,
restated or replaced from time to time. Each Note is referred to herein
collectively as the “Notes”.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan; and (b) other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

“OFAC” has the meaning given that term in Section 7.2.

“Participant” has the meaning given that term in Section 11.6(d).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Post-Default Rate” means, with respect to any other Obligation that is not paid
when due (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), a rate per annum equal to the Base Rate as in effect
from time to time plus four percent (4.0%).

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Commitment to (b) the sum of the aggregate
amount of the Commitments of all Lenders.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Register” has the meaning given that term in Section 11.6(c).

“Regulatory Costs” are, collectively, future, supplemental, emergency, or
similar requirements or costs imposed by any domestic or foreign Governmental
Authority and/or otherwise the result of a Regulatory Change related in any
manner to a Fixed Rate.

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive

 

- 7 -



--------------------------------------------------------------------------------

or request applying to a class of banks, including such Lender, of or under any
Applicable Law (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) by any Governmental Authority or
monetary authority charged with the interpretation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy. Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Requisite Lenders” means, as of any date, Lenders having at least 51% of the
aggregate amount of the Commitments; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer and the controller of the
Borrower or such Subsidiary.

“Revolving Credit Agreement” means the Amended and Restated Revolving Credit
Agreement, dated October 29, 2002, executed by Borrower and Wells Fargo, as
“Agent” and a “Lender”, as heretofore and hereafter amended, modified, restated
or replaced from time to time.

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Taxes” has the meaning given that term in Section 3.11.

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit C to be executed by the Borrower and delivered to the Administrative
Agent, as the same may be amended, restated or modified from time to time with
the prior written approval of the Administrative Agent.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

Section 1.2 General; References to Pacific Time. Unless otherwise indicated, all
accounting terms, ratios and measurements shall be interpreted or determined in
accordance with GAAP from time to time; provided that, if at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Requisite Lenders
shall so

 

- 8 -



--------------------------------------------------------------------------------

request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Accordingly, the amount of liabilities shall
be the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time. Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Pacific time.

ARTICLE II CREDIT FACILITY

Section 2.1 Loan. Subject to the terms and conditions hereof, on the Effective
Date, each Lender severally and not jointly agrees to make the Loan to the
Borrower in the aggregate principal amount equal to the amount of such Lender’s
Commitment. Each Lender shall deposit an amount equal to such Lender’s
Commitment with the Administrative Agent at the Principal Office, in immediately
available funds, not later than 9:00 a.m. on the Effective Date. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified by the
Borrower in the Transfer Authorizer Designation Form, not later than 12:00 noon
on the Effective Date, the proceeds of such amounts received by the
Administrative Agent. The Borrower may not reborrow any portion of the Loan once
repaid. No Lender shall be responsible for the failure of any other Lender to
advance its Commitment or to perform any other obligation to be made or
performed by such other Lender hereunder, and the failure of any Lender advance
its Commitment or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to advance its
Commitment or to perform any other obligation to be made or performed by such
other Lender.

Section 2.2 Rates and Payment of Interest on Loan.

(a) Interest Payments. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

 

- 9 -



--------------------------------------------------------------------------------

(b) Post-Default Interest. Notwithstanding the rates of interest specified in
Sections 2.2(e) below and the payment dates specified in Section 2.2(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Event of Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Post-Default Rate. All other amounts due the Administrative Agent or the
Lenders (whether directly or for reimbursement) under this Agreement or any of
the other Loan Documents if not paid when due, or if no time period is
expressed, if not paid within ten (10) days after demand, shall likewise, at the
option of Requisite Lenders, bear interest from and after demand at the
Post-Default Rate.

(c) Late Fee. The Borrower acknowledges that late payment to Administrative
Agent will cause the Administrative Agent and the Lenders to incur costs not
contemplated by this Agreement. Such costs include, without limitation,
processing and accounting charges. Therefore, if the Borrower fails timely to
pay any sum due and payable hereunder through the Maturity Date (other than
payment of the entire outstanding balance of the Loan on the Maturity Date),
unless waived by the Administrative Agent, a late charge of four cents ($.04)
for each dollar of any such principal payment, interest or other charge due
hereon and which is not paid within fifteen (15) days after such payment is due,
shall be charged by the Administrative Agent (for the benefit of the Lenders)
and paid by the Borrower for the purpose of defraying the expense incident to
handling such delinquent payment. The Borrower and the Administrative Agent
agree that this late charge represents a reasonable sum considering all of the
circumstances existing on the date hereof and represents a fair and reasonable
estimate of the costs that the Administrative Agent and the Lenders will incur
by reason of late payment. The Borrower and the Administrative Agent further
agree that proof of actual damages would be costly and inconvenient. Acceptance
of any late charge shall not constitute a waiver of the default with respect to
the overdue installment, and shall not prevent the Administrative Agent from
exercising any of the other rights available hereunder or any other Loan
Document. Such late charge shall be paid without prejudice to any other rights
of the Administrative Agent.

(d) Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest or fees accrue
and a year of three hundred sixty (360) days on the principal balance of the
Loan outstanding from time to time. In computing interest on the Loan, the date
of the making of a disbursement under the Loan shall be included and the date of
payment shall be excluded. Notwithstanding any provision in this Section 2.2,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

(e) Effective Rate. The “Effective Rate” upon which interest shall be calculated
for the Loan shall, from and after the Effective Date of this Agreement, be one
or more of the following:

(i) Provided no Default exists under this Agreement:

(A) for those portions of the principal balance of the Notes which are not Fixed
Rate Portions, the Effective Rate shall be the Base Rate.

(B) for those portions of the principal balance of the Notes which are Fixed
Rate Portions, the Effective Rate for the Fixed Rate Period thereof shall be the
Fixed Rate selected by the Borrower and set in accordance with the provisions
hereof, provided, however, if any of the transactions necessary for the
calculation of interest at any Fixed Rate requested or selected by the Borrower
should be or become prohibited or unavailable to the Administrative Agent, or,
if in the Administrative Agent’s good faith judgment, it is not possible or
practical for the Administrative Agent to set a Fixed Rate for a Fixed Rate
Portion and Fixed Rate Period as requested or selected by the Borrower, the
Effective Rate for such Fixed Rate Portion shall remain at or revert to the Base
Rate.

(ii) During such time as an Event of Default exists under this Agreement; or
from and after the date on which all sums owing under the Notes become due and
payable by

 

- 10 -



--------------------------------------------------------------------------------

acceleration or otherwise; or from and after the Maturity Date, then at the
option of the Requisite Lenders in each case, the interest rate applicable to
the then outstanding principal balance of the Loan shall be the Post-Default
Rate.

(f) Selection of Fixed Rate. Provided no Default or Event of Default exists
under this Agreement, the Borrower, at its option and upon satisfaction of the
conditions set forth herein, may request a Fixed Rate as the Effective Rate for
calculating interest on the portion of the unpaid principal balance and for the
period selected in accordance with and subject to the following procedures and
conditions, provided, however, that the Borrower may not have in effect at any
one time more than five (5) Fixed Rates.

Borrower shall deliver to the Administrative Agent, Wells Fargo Bank, N.A,
Minneapolis Loan Center, 608 2nd Avenue South, 11th Floor, MAC N9303-10,
Minneapolis, MN 55402-1916, Attention: Julie Ness, or such other addresses as
the Administrative Agent shall designate, an original or facsimile Fixed Rate
Notice no later than 9:00 A.M. (California time), and not less than three
(3) nor more than five (5) Business Days prior to the proposed Fixed Rate Period
for each Fixed Rate Portion. Any Fixed Rate Notice delivered pursuant to the
foregoing is irrevocable.

The Administrative Agent is authorized to rely upon the telephonic request and
acceptance of Joseph D. Russell, Jr., Edward A. Stokx, Trenton Groves, Dan
Ashworth or Jenny Wong, as the Borrower’s duly authorized agents, or such
additional authorized agents as the Borrower shall designate in writing to the
Administrative Agent. The Borrower’s telephonic notices, requests and
acceptances shall be directed to such officers of the Administrative Agent as
the Administrative Agent may from time to time designate.

(i) The Borrower may elect (A) to convert Base Rate advances to a Fixed Rate
Portion, or (B) to convert a matured Fixed Rate Portion into a new Fixed Rate
Portion, provided, however, that the aggregate amount of the advance being
converted into or continued as a Fixed Rate Portion shall comply with the
definition thereof as to Dollar amount. The conversion of a matured Fixed Rate
Portion back to a Base Rate or to a new Fixed Rate Portion shall occur on the
last Business Day of the Fixed Rate Period relating to such Fixed Rate Portion.
Each Fixed Rate Notice shall specify (A) the amount of the Fixed Rate Portion,
(B) the Fixed Rate Period, and (C) the Fixed Rate Commencement Date.

(ii) Upon receipt of a Fixed Rate Notice in the proper form requesting a Fixed
Rate Portion advance under subsections (i) and (ii) above, the Administrative
Agent shall determine the Fixed Rate applicable to the Fixed Rate Period for
such Fixed Rate Portion two (2) Business Days prior to the beginning of such
Fixed Rate Period. Each determination by the Administrative Agent of the Fixed
Rate shall be conclusive and binding upon the parties hereto in the absence of
manifest error. The Administrative Agent shall deliver to the Borrower and each
Lender (by facsimile) an acknowledgment of receipt and confirmation of the Fixed
Rate Notice; provided, however, that failure to provide such acknowledgment of
receipt and confirmation of the Fixed Rate Notice to the Borrower or any Lender
shall not affect the validity of such rate.

(iii) If the Borrower does not make a timely election to convert all or a
portion of a matured Fixed Rate Portion into a new Fixed Rate Portion in
accordance with this Section 2.2(f), such Fixed Rate Portion shall be
automatically converted back to a Base Rate upon the expiration of the Fixed
Rate Period applicable to such Fixed Rate Portion.

(iv) Upon the Borrower’s acceptance of a Fixed Rate, the Borrower shall pay to
the Administrative Agent an Administration Fee for each selected Fixed Rate
Portion.

(g) Fixed Rate Taxes, Regulatory Costs and Reserve Percentages. Upon the
Administrative Agent’s demand, the Borrower shall pay to the Administrative
Agent for the account of each Lender, in addition to all other amounts which may
be, or become, due and payable under this Agreement and the other Loan
Documents, any and all Fixed Rate Taxes and Regulatory Costs, to the

 

- 11 -



--------------------------------------------------------------------------------

extent they are not internalized by calculation of a Fixed Rate. The
Administrative Agent shall give the Borrower notice of any Fixed Rate Taxes and
Regulatory Costs as soon as practicable after their occurrence, but the Borrower
shall be liable for any Fixed Rate Taxes and Regulatory Costs regardless of
whether or when notice is so given

(h) Fixed Rate Price Adjustment. The Borrower acknowledges that prepayment or
acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result in
the Lenders’ incurring additional costs, expenses and/or liabilities and that it
is extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise (“Price Adjustment Date”), the Borrower will pay the
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to the Lenders) an amount (“Fixed Rate Price Adjustment”) equal
to the then present value of (i) the amount of interest that would have accrued
on the Fixed Rate Portion for the remainder of the Fixed Rate Period at the
Fixed Rate set on the Fixed Rate Commencement Date, less (ii) the amount of
interest that would accrue on the same Fixed Rate Portion for the same period if
the Fixed Rate were set on the Price Adjustment Date at the Applicable LIBO Rate
in effect on the Price Adjustment Date. The present value shall be calculated by
the Administrative Agent, for the benefit of the Lenders, using as a discount
rate the LIBOR Market Index Rate quoted on the Price Adjustment Date.

By initialing this provision where indicated below, Borrower confirms that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this agreement:

Borrower Initials: ES

(i) Purchase, Sale and Matching of Funds. The Borrower understands, agrees and
acknowledges the following: (a) the Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of LIBOR as a basis for
calculating a Fixed Rate or Fixed Rate Price Adjustment; (b) LIBOR is used
merely as a reference in determining a Fixed Rate and Fixed Rate Price
Adjustment; and (c) Borrower has accepted LIBOR as a reasonable and fair basis
for calculating a Fixed Rate and a Fixed Rate Price Adjustment. Borrower further
agrees to pay the Fixed Rate Price Adjustment, Fixed Rate Taxes and Regulatory
Costs, if any, whether or not any Lender elects to purchase, sell and/or match
funds.

Section 2.3 Borrower Information Used to Determine Applicable Interest Rates.
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s or any Lender’s other rights
under this Agreement.

Section 2.4 Automatic Debit. In order to assure timely payment to the
Administrative Agent, for the benefit of the Lenders, of accrued interest,
principal, fees and late charges due and owing under the Loan, the Borrower
hereby irrevocably authorizes the Administrative Agent to directly debit the
Borrower Account for payment when due of all such amounts payable to the
Administrative Agent or any Lender. The Borrower represents and warrants to the
Administrative Agent and the Lenders that the

 

- 12 -



--------------------------------------------------------------------------------

Borrower is the legal owner of the Borrower Account. Written confirmation of the
amount and purpose of any such direct debit shall be given to the Borrower by
the Administrative Agent not less frequently than monthly. In the event any
direct debit hereunder is returned for insufficient funds, the Borrower shall
pay the Administrative Agent, for the benefit of the Lenders, upon demand, in
immediately available funds, all amounts and expenses due and owing, including
without limitation any late fees incurred, to the Administrative Agent or any
Lender.

Section 2.5 Repayment of Loan. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loan on the
Maturity Date.

Section 2.6 Prepayments.

(a) Optional. Subject to Section 2.2(h), the Borrower may prepay the Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
the Loan. Each voluntary prepayment of the Loan shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $500,000 in excess thereof.

(b) Mandatory.

(i) If at any time during the term of the Loan, the outstanding principal amount
of the Loan exceeds the Maximum Outstanding Amount, then the Borrower shall
within five (5) Business Days of the Borrower obtaining knowledge of the
occurrence of any such excess, deliver to the Administrative Agent for prompt
distribution to each Lender a written plan acceptable to all of the Lenders to
eliminate such excess. If such excess is not eliminated within fifteen (15) days
of the Borrower obtaining knowledge of the occurrence thereof, then the entire
outstanding principal balance of the Loan, together with all accrued interest
thereon, shall be immediately due and payable in full.

(ii) If the Borrower repays amounts due under the Loan in accordance with the
preceding subsection (b)(i), then such amounts shall be applied to pay principal
outstanding on the Loan pro rata, in accordance with Section 3.3. Any such
repayments may not be reborrowed and shall be subject to the terms of
Section 2.2(h), as applicable.

Section 2.7 Notes.

(a) Notes. The Loan shall, in addition to this Agreement, also be evidenced by
the Notes.

(b) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.8 Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of the Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative

 

- 13 -



--------------------------------------------------------------------------------

Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization,
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

(c) Limitation of Liability. Neither the Administrative Agent nor any Lender
shall be liable to the Borrower or any other parties for (i) errors, acts or
failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1 Payments by Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 9.4, the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender, as the case may
be, within one Business Day of receipt of such amounts, the Administrative Agent
shall pay interest on such amount until paid at a rate per annum equal to the
Federal Funds Rate from time to time in effect. If the due date of any payment
under this Agreement or any other Loan Document would otherwise fall on a day
which is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall continue to accrue at the rate, if any,
applicable to such payment for the period of such extension.

 

- 14 -



--------------------------------------------------------------------------------

Section 3.2 Presumptions Regarding Payments by Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

Section 3.3 Pro Rata Treatment. (a) The Loan shall be made by the Lenders, pro
rata according to the amounts of each Lender’s respective Commitment; (b) each
payment or prepayment of principal of the Loan shall be made for the account of
the Lenders pro rata in accordance with each Lender’s respective unpaid
principal amounts of the Loan held by them; and (c) each payment of interest on
the Loan shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on the Loan then due and payable to the respective
Lenders.

Section 3.4 Sharing of Payments, Etc. If a Lender shall obtain payment of any
principal of, or interest on, any Loan made by it to the Borrower under this
Agreement or shall obtain payment on any other Obligation owing by the Borrower
or any other Loan Party through the exercise of any right of set-off, banker’s
lien, counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Lender or other payments made by or on behalf of the
Borrower or any other Loan Party to a Lender (other than any payment in respect
of Specified Derivatives Obligations) not in accordance with the terms of this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.3 or Section 9.4, as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loan made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.3
or Section 9.4, as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loan or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of the Loan in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.5 Several Obligations. No Lender shall be responsible for the failure
of any other Lender to make a Loan or to perform any other obligation to be made
or performed by such other Lender hereunder, and the failure of any Lender to
make a Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan
or to perform any other obligation to be made or performed by such other Lender.

Section 3.6 Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

 

- 15 -



--------------------------------------------------------------------------------

Section 3.7 Computations. Unless otherwise expressly set forth herein, any
accrued interest on the Loan, any Fees or any other Obligations due hereunder
shall be computed on the basis of a year of 360 days and the actual number of
days elapsed.

Section 3.8 Usury. In no event shall the amount of interest due or payable on
the Loan or other Obligations exceed the maximum rate of interest allowed by
Applicable Law and, if any such payment is paid by the Borrower or any other
Loan Party or received by any Lender, then such excess sum shall be credited as
a payment of principal, unless the Borrower shall notify the respective Lender
in writing that the Borrower elects to have such excess sum returned to it
forthwith. It is the express intent of the parties hereto that the Borrower not
pay and the Lenders not receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under Applicable Law. The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.2. Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, facility
fees, closing fees, letter of credit fees, underwriting fees, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys’
fees and reimbursement for costs and expenses paid by the Administrative Agent
or any Lender to third parties or for damages incurred by the Administrative
Agent or any Lender, in each case, in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Administrative Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Administrative Agent and the Lenders in connection
with this Agreement and shall under no circumstances be deemed to be charges for
the use of money. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.

Section 3.9 Statements of Account. The Administrative Agent will account to the
Borrower monthly with a statement of the Loan, accrued interest and Fees,
charges and payments made pursuant to this Agreement and the other Loan
Documents, and such account rendered by the Administrative Agent shall be deemed
conclusive upon the Borrower absent manifest error. The failure of the
Administrative Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

Section 3.10 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.

 

- 16 -



--------------------------------------------------------------------------------

(c) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loan of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loan to be
held pro rata by the Lenders in accordance with their respective Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Section 3.11 Taxes; Foreign Lenders.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loan and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
and the jurisdiction imposing such taxes (other than a connection arising solely
by virtue of the activities of the Administrative Agent or such Lender pursuant
to or in respect of this Agreement or any other Loan Document), (iii) any taxes
imposed on or measured by any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

(iii) pay to the Administrative Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Administrative
Agent or such Lender will equal the full amount that the Administrative Agent or
such Lender would have received had no such withholding or deduction been
required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.

 

- 17 -



--------------------------------------------------------------------------------

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction other than that in which the Borrower is a resident
for tax purposes becomes a party hereto, such Person shall deliver to the
Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent. The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, if such Lender,
such Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection. If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Administrative Agent.

(d) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

ARTICLE IV INTENTIONALLY OMITTED

ARTICLE V YIELD PROTECTION, ETC.

Section 5.1 Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant in the Loan determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s or such Participant’s or such corporation’s
Commitment or its making or maintaining loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or corporation with regard to
capital), then the Borrower shall, from time to time, within thirty
(30) calendar days after written demand by such Lender or such Participant, pay
to such Lender or such Participant additional amounts sufficient to compensate
such Lender or such Participant or such corporation controlling such Lender or
such Participant to the extent that such Lender or such Participant determines
such increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder.

 

- 18 -



--------------------------------------------------------------------------------

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its calculation of
Effective Rates hereunder with reference to LIBOR or its obligation to calculate
Effective Rates hereunder with reference to LIBOR, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents as a result of the Effective Rates under this Agreement being
calculated with reference to LIBOR or such obligation or the maintenance by such
Lender of capital in respect of its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of amounts outstanding hereunder which are accruing
interest at an Effective Rate calculated with reference to LIBOR or its
Commitments (other than taxes imposed on or measured by the overall net income
of such Lender or of its Lending Office for any loans made upon which interest
is calculated with reference to LIBOR by the jurisdiction in which such Lender
has its principal office or such Lending Office), or (ii) imposes or modifies
any reserve, special deposit or similar requirements (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which Effective Rates calculated with reference to LIBOR are determined)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender hereunder)
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).

(c) Lender’s Suspension of LIBOR-Based Rates. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which Effective Rates are calculated with reference to LIBOR as provided in
this Agreement or a category of extensions of credit or other assets of such
Lender that includes interest rates calculated with reference to LIBOR or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or continue advances on which interest is calculated with
reference to LIBOR, or to convert an advance on which the interest rate is
calculated with reference to the Federal Funds Rate into an advance on which the
Effective Rate is calculated with reference to LIBOR to determine an Effective
Rate with reference to LIBOR hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.3 shall
apply).

(d) Notification and Determination of Additional Costs. Each of Administrative
Agent, each Lender and each Participant, as the case may be, agrees to notify
the Borrower of any event occurring after the Effective Date entitling
Administrative Agent, such Lender or such Participant to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of Administrative Agent, any Lender or any
Participant to give such notice shall not release the Borrower from any of its
obligations hereunder. Administrative Agent, each Lender and each Participant,
as the case may be, agrees to furnish to the Borrower a certificate setting
forth the basis and amount of each request for compensation under this Section.
Determinations by Administrative Agent, such Lender, or such Participant, as the
case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.

 

- 19 -



--------------------------------------------------------------------------------

Section 5.2 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall determine (which determination shall be conclusive and
binding) that it is unlawful for such Lender to honor its obligation to
calculate Effective Rates with reference to LIBOR hereunder, then such Lender
shall promptly notify the Borrower thereof (with a copy of such notice to the
Administrative Agent) and such Lender’s obligation to calculate Effective Rates
with reference to LIBOR shall be suspended until such time as such Lender may
again calculate Effective Rates with reference to LIBOR (in which case the
provisions of Section 5.4 shall be applicable).

Section 5.3 Treatment of Affected Loans. If the obligation of any Lender to
calculate Effective Rates with reference to LIBOR shall be suspended pursuant to
Section 5.1(c), or Section 5.2, then all interest due to such Lender shall be
calculated with reference to the Base Rate as of the last day(s) of the then
current Fixed Rate Period for LIBOR Loans (or on such earlier date as such
Lender may specify to the Borrower with a copy to the Administrative Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1 or Section 5.2 that gave rise to such
conversion no longer exist, all interest due to such Lender shall be calculated
with reference to the Base Rate.

If a Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1(c) or 5.2 that gave rise
to the conversion from calculation of Effective Rates with reference to LIBOR to
calculation of Effective Rates with reference to the Base Rate no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Effective Rates on amounts outstanding to other Lenders
are being calculated with reference to LIBOR, then any amounts owed to the
previously affected Lender on which the Effective Rate is being calculated with
reference to the Base Rate shall be automatically converted, on the first day(s)
of the next succeeding Fixed Rate Period(s), to the extent necessary so that,
after giving effect thereto, all outstanding amounts on account of which
Effective Rates are being calculated with reference to LIBOR are held by the
Lenders pro rata (as to principal amounts and Fixed Rate Periods) in accordance
with their respective Commitments.

Section 5.4 Affected Lenders. If (a) a Lender requests compensation pursuant to
Section 3.11 or 5.1, and the Requisite Lenders are not also doing the same, or
(b) the obligation of any Lender to calculated Effective Rates with reference to
LIBOR shall be suspended pursuant to Section 5.1 or 5.2 but the obligation of
the Requisite Lenders shall not have been suspended under such Sections, then,
so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 11.6(b) for
a purchase price equal to (y) the aggregate principal balance of the Loan then
owing to the Affected Lender, plus (z) any accrued but unpaid interest thereon
and accrued but unpaid fees owing to the Affected Lender, or any other amount as
may be mutually agreed upon by such Affected Lender and Eligible Assignee. Each
of the Administrative Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Administrative Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.11, 5.1 or 2.2(h)) with respect to any period up to the
date of replacement.

Section 5.5 Change of Lending Office. Each Lender agrees that it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate an alternate Lending Office upon the occurrence of
any of the matters or circumstances described in Sections 3.11, 5.1 or 5.2 to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE VI CONDITIONS PRECEDENT

Section 6.1 Initial Conditions Precedent. The obligation of the Lenders to
advance proceeds of the Loan to or for the benefit of the Borrower, is subject
to the satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) The Notes, executed by the Borrower, payable to each applicable Lender;

(iii) the Guaranty executed by Guarantor;

(iv) an opinion of Stephanie G. Heim, Vice President & Counsel (counsel to the
Borrower and the other Loan Parties), in form and substance acceptable to
Administrative Agent;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending September 30, 2011;

(x) a Transfer Authorizer Designation Form effective as of the Agreement Date;

(xi) the Fee Letter;

 

- 21 -



--------------------------------------------------------------------------------

(xii) evidence that the Fees, if any, then due and payable under Section 3.6,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid; and

(xiii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.

(b) In the good faith judgment of the Administrative Agent:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound;

(iv) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)); and

(v) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

(c) Satisfaction of the conditions precedent in the Seventh Modification
Agreement, executed, or to be executed, by Borrower and Wells Fargo, as “Agent”,
with respect to the Revolving Credit Agreement.

ARTICLE VII REPRESENTATIONS AND WARRANTIES

Section 7.1 Representations and Warranties. In order to induce the
Administrative Agent and each Lender to enter into this Agreement and to make
the Loan, the Borrower hereby remakes each of the representations and warranties
in Article 4 of the Revolving Credit Agreement, each of which is hereby
incorporated herein as if set forth in full; provided, however, that for
purposes of this Agreement:

(a) All references to the “Loan Documents” in Article 4 of the Revolving Credit
Agreement shall mean the Loan Documents (as defined herein);

(b) All references to “Agent” in Article 4 of the Revolving Credit Agreement
shall mean the Administrative Agent (as defined herein);

 

- 22 -



--------------------------------------------------------------------------------

(c) All references to the “Amended and Restated Closing Date” in Article 4 of
the Revolving Credit Agreement shall mean and refer to the Effective Date (as
defined herein);

(d) The reference to the consolidated balance sheets of the Borrower and
Guarantor in Section 4.5.1 of the Revolving Credit Agreement shall mean and
refer to the consolidated balance sheets of the Borrower and Guarantor dated as
of December 31, 2010;

(e) The reference to the unaudited consolidated balance sheet of Guarantor in
Section 4.5.2 of the Revolving Credit Agreement shall mean and refer to the
unaudited consolidated balance sheets of Guarantor dated as of March 31,
2011, June 30, 2011 and September 30, 2011;

(f) The reference to December 31, 2001 in Section 4.9 of the Revolving Credit
Agreement shall mean and refer to December 31, 2010;

(g) The reference to Schedule 1.1C in Section 4.13 of the Revolving Credit
Agreement shall mean and refer to Schedule 1.1(C) attached hereto;

(h) The reference to Schedule 4.15.1 in Section 4.15.1 of the Revolving Credit
Agreement shall mean and refer to Schedule 4.15.1 attached hereto; and

(i) The reference to Schedule 4.15.2 in Section 4.15.2 of the Revolving Credit
Agreement shall mean and refer to Schedule 4.15.2 attached hereto.

Section 7.2 OFAC. Borrower hereby represents and warrants that none of the
Borrower, any of the other Loan Parties, any of the other Subsidiaries, or any
other Affiliate of the Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

ARTICLE VIII COVENANTS

Section 8.1 Affirmative and Negative Covenants. In order to induce the
Administrative Agent and each Lender to enter into this Agreement and to make
the Loan, the Borrower hereby agrees to comply with each of the affirmative and
negative covenants in Articles 5 and 6, respectively, of the Revolving Credit
Agreement. Each of such affirmative and negative covenants is hereby
incorporated herein as if set forth in full; provided, however, that for
purposes of this Agreement:

(a) All references to the “Loan Documents” in Articles 5 and 6 of the Revolving
Credit Agreement shall mean the Loan Documents (as defined herein);

(b) All references to “Agent” in Articles 5 and 6 of the Revolving Credit
Agreement shall mean the Administrative Agent (as defined herein); and

(c) All references to “Majority Lenders” in Articles 5 and 6 of the Revolving
Credit Agreement shall mean Requisite Lenders (as defined herein).

 

- 23 -



--------------------------------------------------------------------------------

Section 8.2 USA Patriot Act Notice; Compliance. The USA Patriot Act of 2001
(Public Law 107-56) and federal regulations issued with respect thereto require
all financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide to
such Lender, such Loan Party’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

ARTICLE IX DEFAULT

Section 9.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of Applicable Law or pursuant to any
judgment or order of any Governmental Authority:

(a) Default in Payment. (i) The Borrower shall fail to pay (A) within ten
(10) days after the date due any amounts under this Agreement or any other Loan
Document or the Fee Letter (except as provided in clause (B) immediately
following) or (B), the principal amount of the Loan at maturity, whether by
reason of acceleration or otherwise, or (ii) any other Loan Party shall fail to
within ten (10) days after the date due any payment obligation owing by such
Loan Party under any Loan Document to which it is a party.

(b) Default in Performance. Any Loan Party shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement (including,
without limitation, those incorporated herein by reference) or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of thirty (30) days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Borrower has received written
notice of such failure from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent or any Lender, shall at any time prove to have
been incorrect or misleading in any material respect when furnished or made or
deemed made.

(d) Indebtedness Cross-Default. The occurrence of an Event of Default under the
Revolving Credit Agreement; provided, however, that upon the termination of the
Revolving Credit Agreement, each of the Events of Default referenced in
Section 7.1 of the Revolving Credit Agreement shall be incorporated herein as if
set forth in full.

(e) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

(f) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

 

- 24 -



--------------------------------------------------------------------------------

Section 9.2 Remedies Upon Event of Default. Upon the occurrence of an Event of
Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 7.1.5 or 7.1.6 of the Revolving Credit Agreement, (A) the principal of,
and all accrued interest on, the Loan and the Notes at the time outstanding and
(B) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: declare (A) the
principal of, and accrued interest on, the Loan and the Notes at the time
outstanding, and (B) all of the other Obligations, including, but not limited
to, the other amounts owed to the Lenders and the Administrative Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.

Section 9.3 Marshaling; Payments Set Aside. None of the Administrative Agent,
any Lender or any Specified Derivatives Provider shall be under any obligation
to marshal any assets in favor of any

 

- 25 -



--------------------------------------------------------------------------------

Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

Section 9.4 Allocation of Proceeds. If an Event of Default exists, all payments
received by the Administrative Agent under any of the Loan Documents, in respect
of any principal of or interest on the Obligations or any other amounts payable
by the Borrower hereunder or thereunder, shall be applied in the following order
and priority:

(a) amounts due to the Administrative Agent and the Lenders in respect of
expenses due under Section 11.2 until paid in full, and then Fees;

(b) payments of interest on the Loan to be applied for the ratable benefit of
the Lenders;

(c) payments of principal of the Loan and payments of the Derivatives
Termination Value in respect of any and all Specified Derivatives Contracts, to
be applied for the ratable benefit of the Lenders or Specified Derivatives
Providers, as the case may be, in such order and priority as the Lenders or
Specified Derivatives Providers, as the case may be, may determine in their sole
discretion;

(d) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 10.6 and 11.10;

(e) payments of all other Obligations and other amounts due under any of the
Loan Documents and Specified Derivatives Contracts, if any, to be applied for
the ratable benefit of the Lenders and the applicable Specified Derivatives
Providers; and

(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 9.5 Rescission of Acceleration by Requisite Lenders. If at any time
after acceleration of the maturity of the Loan and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 9.6 Performance by Administrative Agent. If the Borrower or any other
Loan Party shall fail to perform any covenant, duty or agreement contained in
any of the Loan Documents, the Administrative Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty

 

- 26 -



--------------------------------------------------------------------------------

or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 9.7 Rights Cumulative. The rights and remedies of the Administrative
Agent, the Lenders and the Specified Derivatives Providers under this Agreement,
each of the other Loan Documents, the Fee Letter and Specified Derivatives
Contracts shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Lenders and the
Specified Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, any of the Lenders or any of the Specified Derivatives
Providers in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

ARTICLE X THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Administrative Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Not in limitation of the foregoing,
each Lender authorizes and directs the Administrative Agent to enter into the
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “Administrative Agent”, “agent” and similar terms
in the Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article V of the Revolving Credit Agreement that the Borrower is not
otherwise required to deliver directly to the Lenders. The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have

 

- 27 -



--------------------------------------------------------------------------------

directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

Section 10.2 Wells Fargo as Lender. Wells Fargo, as a Lender or as a Specified
Derivatives Provider, as the case may be, shall have the same rights and powers
under this Agreement and any other Loan Document and under any Specified
Derivatives Contract, as the case may be, as any other Lender or Specified
Derivatives Provider and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Wells Fargo in each case in its individual
capacity. Wells Fargo and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the other Lenders or any other Specified Derivatives Providers. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or any
Specified Derivatives Contract, or otherwise without having to account for the
same to the other Lenders or any other Specified Derivatives Providers. The
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

Section 10.3 Approvals of Lenders. All communications from the Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and, as appropriate, a
brief summary of all oral information provided to the Administrative Agent by
the Borrower in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

Section 10.4 Notice of Events of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default or Event of
Default unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.” If any Lender (excluding the Lender which is also serving as the
Administrative Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Administrative Agent such a “notice of default”. Further,
if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

Section 10.5 Administrative Agent’s Reliance. Notwithstanding any other
provisions of this Agreement or any other Loan Documents, neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel shall be liable for any action taken or not taken by it under or in
connection with this Agreement or any other Loan Document, except for its or
their own gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by

 

- 28 -



--------------------------------------------------------------------------------

it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender, or any other Person, or shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons, or to inspect the property, books or records
of the Borrower or any other Person; (c) shall be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment.

Section 10.6 Indemnification of Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) pro rata in
accordance with such Lender’s respective Pro Rata Share, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, reasonable out-of-pocket costs and expenses of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a Lender) in any way relating to or arising out of the Loan Documents,
any transaction contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

- 29 -



--------------------------------------------------------------------------------

Section 10.7 Lender Credit Decision, Etc. Each of the Lenders expressly
acknowledges and agrees that neither the Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys-in-fact or other
Affiliates has made any representations or warranties to such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Lender. Each of the Lenders acknowledges that it
has made its own credit and legal analysis and decision to enter into this
Agreement and the transactions contemplated hereby, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each of the Lenders acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender.

Section 10.8 Successor Administrative Agent. The Administrative Agent may resign
at any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation, then the current Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be an Eligible Assignee. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article X.
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS

Section 11.1 Notices. Unless otherwise provided herein, communications provided
for hereunder shall be in writing and shall be mailed, telecopied, or delivered
as follows:

If to the Borrower:

PS Business Parks, L.P.

701 Western Avenue

Glendale, CA 91201

Attention: Edward A. Stokx, Executive Vice President & Chief Financial Officer

Fax Number:        (818) 242-0566

Telephone Number:        (818) 244-8080, x1649

If to the Administrative Agent:

Wells Fargo Bank, National Association

401 B Street

San Diego, CA92101

Attn: Dale Northup

Fax Number:        (619) 699-3105

Telephone Number:        (619) 699-3025

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn: Julie Ness

Fax Number:        (866) 972-1047

Telephone Number:        (612) 667-4116

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable

Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of five (5) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

 

- 31 -



--------------------------------------------------------------------------------

Section 11.2 Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of, and
any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expense and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of outside counsel to
the Administrative Agent and all costs and expenses of the Administrative Agent
in connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Real Property for
inclusion in the Unencumbered Pool, (b) to pay or reimburse the Administrative
Agent and the Lenders for all their reasonable costs and expenses incurred in
connection with the “workout,” enforcement or preservation of any rights under
the Loan Documents and the Fee Letter, including the reasonable fees and
disbursements of their respective counsel (including the allocated fees and
expenses of in-house counsel) and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents; provided, however, that the Borrower shall not be required to pay the
expenses of more than one outside counsel for the Lenders (in addition to
expenses of any appropriate local or other special counsel) in connection with
such “workout,” enforcement or preservation of any rights under the Loan
Documents if the Lenders reasonably determine that a single outside counsel is
able to represent the interests of all Lenders appropriately and without
conflict, (c) to pay, and indemnify and hold harmless the Administrative Agent
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 7.1.5 or 7.1.6 of the Revolving Credit Agreement, including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

Section 11.3 Stamp, Intangible and Recording Taxes. The Borrower will pay any
and all stamp, excise, intangible, registration, recordation and similar taxes,
fees or charges and shall indemnify the Administrative Agent and each Lender
against any and all liabilities with respect to or resulting from any delay in
the payment or omission to pay any such taxes, fees or charges, which may be
payable or determined to be payable in connection with the execution, delivery,
recording, performance or enforcement of this Agreement, the Notes and any of
the other Loan Documents, the amendment, supplement, modification or waiver of
or consent under this Agreement, the Notes or any of the other Loan Documents or
the perfection of any rights or Liens under this Agreement, the Notes or any of
the other Loan Documents.

Section 11.4 Setoff. Subject to Section 3.4. and in addition to any rights now
or hereafter granted under Applicable Law and not by way of limitation of any
such rights, the Borrower hereby authorizes the Administrative Agent each
Lender, each Affiliate of the Administrative Agent or any Lender, and each
Participant, at any time or from time to time while an Event of Default exists,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the

 

- 32 -



--------------------------------------------------------------------------------

case of a Lender, an Affiliate of a Lender, or a Participant, subject to receipt
of the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent such Lender,
any Affiliate of the Administrative Agent or such Lender, or such Participant,
to or for the credit or the account of the Borrower against and on account of
any of the Obligations, irrespective of whether or not any or all of the Loans
and all other Obligations have been declared to be, or have otherwise become,
due and payable as permitted by Section 9.2, and although such Obligations shall
be contingent or unmatured.

Section 11.5 Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE BORROWER, ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA SITTING
IN ORANGE COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION
OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH
ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE REPAYMENT OF THE LOAN AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 11.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations

 

- 33 -



--------------------------------------------------------------------------------

hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of a Lender’s
Commitment or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment, unless each of the Administrative Agent and,
so long as no Default or Event of Default shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the Commitment held by such assigning Lender would be less than $5,000,000,
then such assigning Lender shall assign the entire amount of its Commitment.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a then-existing
Lender, an Affiliate of a then-existing Lender or an Approved Fund; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments of all or a portion of a
Lender’s Commitment to a Person who is not a Lender, an Affiliate of a Lender or
an Approved Fund.

(iv) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $4,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. If requested by the transferor Lender or
the Assignee, upon the consummation of any assignment, the

 

- 34 -



--------------------------------------------------------------------------------

transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Commitment under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the Assignee or another Lender (or
Affiliate thereof).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.2(h), 11.2 and 11.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 11.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loan owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment; provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loan or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from

 

- 35 -



--------------------------------------------------------------------------------

its Obligations under the Guaranty. Subject to the immediately following
subsection (e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.11 and 5.1 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by Applicable Law, each Participant also shall
be entitled to the benefits of Section 11.4. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.4. as though it were
a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.11 and 5.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.11 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.11(c) as though
it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

Section 11.7 Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (c), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).

(b) Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include the Lender then acting as Administrative
Agent), do any of the following:

(i) amend Article VIII as it relates to the covenants incorporated from
Section 6.4 of the Revolving Credit Agreement, waive the Borrower’s performance
or observance of any such covenants, or waive any Default or Event of Default
occurring under Section 9.1 resulting from a violation of such covenants; or

(ii) modify the definitions of the terms “Debt”, “EBITDA”, “Fixed Charges”,
“Gross Asset Value”, “Interest Expense”, “Maximum Outstanding Amount”, “Tangible
Net Worth”, “Total Liabilities”, or “Unencumbered Asset” (or the definitions
used in such definitions or the percentages or rates used in the calculation
thereof).

 

- 36 -



--------------------------------------------------------------------------------

(c) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 11.6) or subject the
Lenders to any additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, the Loan
or other Obligations;

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

(iv) modify the definition of “Maturity Date”, or otherwise postpone any date
fixed for any payment of principal of, or interest on, the Loan or for the
payment of Fees or any other Obligations;

(v) modify the definition of “Pro Rata Share” or amend or otherwise modify the
provisions of Section 3.3;

(vi) amend this Section or amend the definitions or the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty; or

(ix) waive a Default or Event of Default under Section 9.1(a), except as
provided in Section 9.5.

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

- 37 -



--------------------------------------------------------------------------------

Section 11.8 Nonliability of Administrative Agent and Lenders. The relationship
between the Borrower, on the one hand, and the Lenders and the Administrative
Agent, on the other hand, shall be solely that of borrower and lender. None of
the Administrative Agent or any Lender shall have any fiduciary responsibilities
to the Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Administrative Agent
or any Lender to any Lender, the Borrower, any Subsidiary or any other Loan
Party. None of the Administrative Agent or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

Section 11.9 Confidentiality. Except as otherwise provided by Applicable Law, or
in response to an inquiry or request from a Governmental Authority, the
Administrative Agent and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information); (e) in
connection with the exercise of any remedies under any Loan Document (or any
Specified Derivatives Contract) or any action or proceeding relating to any Loan
Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent or such Lender to be a breach of this Section
or (ii) becomes available to the Administrative Agent any Lender or any
Affiliate of the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender. As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate, provided that, in the case of any such
information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 11.10 Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Lenders, all of the Affiliates of each of the
Administrative Agent or any of the

 

- 38 -



--------------------------------------------------------------------------------

Lenders, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.11 or 5.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of the Loan hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loan;
(iv) the Administrative Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Administrative Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

- 39 -



--------------------------------------------------------------------------------

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 11.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 11.11 Termination; Survival. This Agreement shall terminate at such time
as (a) all of the Commitments have been terminated and all Obligations (other
than obligations which survive as provided in the following sentence) have been
paid and satisfied in full. The indemnities to which the Administrative Agent,
the Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.11, 5.1, 10.6, 11.2 and 11.10 and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 11.5,
shall continue in full force and effect and shall protect the Administrative
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

Section 11.12 Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender pursuant to Article II and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot or does not
want to receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. Pacific time on the opening

 

- 40 -



--------------------------------------------------------------------------------

of business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate required by Section 5.1.3 of the
Revolving Credit Agreement (as incorporated herein by Section 8.1 hereof) to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 11.13 Severability of Provisions. If any provision of this Agreement or
the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid or unenforceable, that provision shall be deemed
severed from the Loan Documents, and the validity, legality and enforceability
of the remaining provisions shall remain in full force as though the invalid,
illegal, or unenforceable provision had never been part of the Loan Documents.

Section 11.14 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11.15 Counterparts. To facilitate execution, this Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means). It shall not be necessary that the signature of, or on behalf
of, each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

Section 11.16 Obligations with Respect to Loan Parties. The obligations of the
Borrower to direct or prohibit the taking of certain actions by the other Loan
Parties as specified herein shall be absolute and not subject to any defense the
Borrower may have that the Borrower does not control such Loan Parties.

Section 11.17 Independence of Covenants. All covenants hereunder shall be given
in any jurisdiction independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

Section 11.18 Limitation of Liability. None of the Administrative Agent or any
Lender, or any Affiliate, officer, director, employee, attorney, or agent of the
Administrative Agent or any Lender shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent or any Lender or any of the Administrative Agent’s
or any Lender’s Affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents, the
Fee Letter, or any of the transactions contemplated by this Agreement or
financed hereby.

 

- 41 -



--------------------------------------------------------------------------------

Section 11.19 Entire Agreement. This Agreement, the Notes, the other Loan
Documents and the Fee Letter embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous, or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto.

Section 11.20 Construction. The Administrative Agent, the Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Borrower and each Lender.

Section 11.21 Headings. The paragraph and section headings in this Agreement are
provided for convenience of reference only and shall not affect its construction
or interpretation.

Section 11.22 Revolving Credit Agreement.

(a) Any amendments or modifications of the Revolving Credit Agreement which
affect any defined terms, representations, warranties, covenants, defaults or
other provisions of the Revolving Credit Agreement which are incorporated herein
by reference shall, at Lenders’ election (which election shall require Requisite
Lender approval unless such amendment or modification would otherwise require
unanimous approval under Section 11.7), cause this Agreement to be automatically
modified to incorporate such amended or modified defined term, representation,
warranty, covenant, default or other provision.

(b) If the Revolving Credit Agreement is terminated at any time during the term
of the Loan, then this Agreement will be deemed automatically amended, without
any further act by the Borrower, the Administrative Agent or any Lender, to
incorporate the provisions of, and defined terms, in the Revolving Credit
Agreement, as such incorporated provisions and defined terms existed on the date
of such termination. Notwithstanding the foregoing, at the Administrative
Agent’s request, the Borrower and each of the Lenders hereby agree to execute
any documents reasonably requested by the Administrative Agent to confirm the
foregoing, however, failure to execute any such documents shall not affect the
incorporation provided in the first sentence of this Section.

[Signatures on Following Pages]

 

- 42 -



--------------------------------------------------------------------------------

EXHIBIT F

Loan No. 1006419

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

PS BUSINESS PARKS, L.P.,

a California limited partnership

By:  

PS Business Parks, Inc.,

a California corporation,

its General Partner

  By:  

/s/ Edward A. Stokx

  Name:   Edward A. Stokx   Title:   Executive Vice President and Chief
Financial Officer

[Signatures Continued on Next Page]

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT F

Loan No. 1006419

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:  

/s/ Dale Northrup

Name:   Dale Northrup Title:   Vice President

 

- 2 -